Citation Nr: 1524596	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO. 08-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a disorder manifested by dizziness.

2. Entitlement to service connection for a disorder of the arms manifested by extremity numbness (upper extremity numbness).

3. Entitlement to service connection for a disorder of the legs manifested by extremity numbness (lower extremity numbness).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1980 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The RO in Atlanta, Georgia, currently has jurisdiction over the claims file.

In September 2013, the Board most recently remanded this case for additional development. The file has now been returned to the Board for further consideration.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a February 2015 Post-Remand Brief.


FINDINGS OF FACT

1. The Veteran does not have a disorder manifested by dizziness that manifested in service and a preponderance of the evidence is against finding it is related to service or is caused or aggravated by service.

2. The Veteran does not have a disorder of the arms manifested by extremity numbness that manifested in service and a preponderance of the evidence is against finding it is related to service or is caused or aggravated by service.

3. The Veteran does not have a disorder of the legs manifested by extremity numbness that manifested in service and a preponderance of the evidence is against finding it is related to service or is caused or aggravated by service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a disorder manifested by dizziness have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. The criteria for service connection for a disorder of the arms manifested by extremity numbness have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for service connection for a disorder of the legs manifested by extremity numbness have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by letter sent to the Veteran in June 2007, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision. That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim. Id. The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA treatment records have been associated with the claims file, as well as Social Security Administration records and his relevant private treatment records. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was initially afforded a VA examination in March 2012. The most recent VA opinion, based on review of the claims file and supported by rationale, and including consideration of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claims herein.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claims. 

Additionally, the Board finds there has been substantial compliance with its prior remand directives as to the claims. The United States Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.) As indicated above, the record shows that in August 2013 the RO obtained the required addendum opinion, and issued an August 2013 Supplemental Statement of the Case. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046   (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102.

Where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since active service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) (2014). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). 

For veterans such as the current appellant, who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as numbness of the extremities if determined to be an organic disease of the nervous system or cardiovascular disease, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be granted for a disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Dizziness

The Veteran contends that he developed a disorder manifested by dizziness that is associated with his military service.

A July 1980 entrance Report of Medical Examination (RME) was negative for any relevant abnormalities. The remaining STRs included complaints of dizziness in 1983, initially thought to be due to labyrinthitis, but later determined to be due to impacted cerumen. His March 1984 Report of Medical History (RMH) also included a notation of a June 1983 history of impacted cerumen, tinnitus and dizziness which had responded well to treatment without complications or sequelae.

A March 2012 VA DBQ report reflected the Veteran's reports of experiencing dizziness, dysphasia, confusion and lethargy while at work in May 2005 and that subsequent diagnostic testing had revealed that he had suffered a stroke. Following a physical examination and a review of the Veteran's claims file, a diagnosis of a vascular disease, to include thrombosis, transient ischemic attack (TIA) or cerebral infarction, was made. The examiner opined that it was less likely than not (less than 50 percent probability) that this condition was incurred in or caused by the claimed in-service injury, event or illness. The examiner noted that the risk factors for stroke included hyperlipidemia, tobacco use disorder and hypertension while the primary risk factor for thrombotic stroke was hypertension, which the Veteran developed in 2003. The examiner noted that abnormal vascular pressure can dislodge unstable plaque, which occurred as a result of hyperlipidemia, and the Veteran reported being unaware of his cholesterol problem in August 1998. 

The examiner also discounted the lay statements regarding the complaints of dizziness in service as a manifestation of cardiovascular disease. The examiner noted that cardiac-related shakiness and palpitations will produce symptoms of poor cardiac perfusion such as chest pain, dizziness, shortness of breath, palpitation, syncope, and fatigue. The examiner noted that also there was no in-service record of abnormal electrocardiogram nor was there any cardiac diagnosis within one year of separation from service. The examiner noted further that post-service, the Veteran was evaluated by a civilian hospital for chest pain in August 1998 during which time his stress test was normal which denotes that absence of persistent arrhythmia. The ear disease examination found that the Veteran's dizziness was related to his arrhythmia and not to any ear disease, and the heart examiner found that the Veteran's supraventricular arrhythmia and pacemaker placement were not related to his military service.

In an August 2013 addendum, the VA examiner stated that the Veteran's current reported dizziness was related to his cardiac arrhythmia which occurred years after service. The examiner noted that a June 2011 cardiology group progress report acknowledged that rare event of arrhythmia post-ablation and pacemaker which the provider stated were rare but appropriate. The examiner stated further that arrhythmia causes multiple symptomatology such a shortness of breath or wheezing, weakness, dizziness, lightheadedness, fainting, or near fainting and chest pain or discomfort. He concluded that it was less likely than not that the Veteran's dizziness was related to active duty to include his inservice complaint of dizziness in 1983. 

The Board has first considered whether service connection is warranted on a presumptive basis. However, the clinical evidence of record fails to show that the Veteran manifested a cardiovascular disease including a cerebrovascular accident or arrhythmia to a degree of 10 percent within the one year following his active duty service discharge in March 1984. Both the Veteran and his spouse acknowledge that the Veteran had a stroke many years after service in May 2005, and as noted by the examiner, the Veteran's arrhythmia was not manifested until years after service. As such, presumptive service connection is not warranted for such. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

However, to the extent that the Veteran asserts that he had manifestations of cardiovascular disease manifested by dizziness in service and since that time, even if the Board were to find such assertions credible, the record does not show that the Veteran and his spouse are competent to link such dizziness to a cardiovascular disease. In this case, there is however, competent medical evidence in this regard, and such medical evidence which is accorded the greatest probative weight in this case, clearly indicates that the Veteran's dizziness is associated with his arrhythmia and that his arrhythmia is not service-related. 

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints. The medical evidence of record shows that the Veteran has a diagnosis of cardiovascular disease. However, the probative evidence of record demonstrates that the Veteran's cardiovascular disease is not related to his service. In this regard, the Board places great probative weight on the March 2012 VA examiner's opinion that the Veteran's cardiovascular disease was less likely than not related to service as it was the result of other nonservice-related risk factors, to include hyperlipidemia, tobacco use disorder and hypertension. This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007). Accordingly, as the probative evidence of records demonstrates that the current cardiovascular disease, with which the claimed dizziness is associated, is not related to service, service connection is not warranted.

The Board notes that the Veteran and his spouse have contended that his residuals of a stroke and/or his cardiovascular disease are related to his service. As previously noted, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno, supra. Lay evidence may also be competent to establish medical etiology or nexus. Davidson, supra. However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cardiovascular disease and associated dizziness and any instance of his service to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis). Here, while the Veteran and his spouse are competent to describe what they understand to be current manifestations of cardiovascular disease and the treatment for such, the Board accords their statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones, supra. In this regard, the question of causation of vascular disease involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. There is no indication that the Veteran or his spouse possesses the requisite medical knowledge to offer an opinion regarding the etiology of vascular disease. 

Moreover, the Veteran and his spouse have offered only conclusory statements regarding the relationship between his service and his current vascular disease. In contrast, the March 2012 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's purported symptoms and the current nature of his vascular disease. Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

The Veteran is not entitled to service connection on any basis for a disorder manifested by dizziness because the underlying disease process was not manifested in service or within one year of service, and the record lacks competent, credible, and probative evidence that the Veteran's disorder manifested by dizziness is etiologically related to an in-service injury, event, or disease. 

As there is no competent evidence of record to support the service connection for the claimed disorder manifested by dizziness and there is competent evidence against the claim, a preponderance of the evidence is against service connection for a disorder manifested by dizziness so the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 53.

Upper Extremity Numbness

The Veteran contends that he developed upper extremity numbness because of an in-service event involving arm numbness.

As indicated above, to establish service connection, the evidence must show three things: An injury in military service or a disease that began in or was made worse during military service or an event in service causing injury or disease; a current physical or mental disability; and a relationship between current disability and an injury, disease, or event in military service. Service connection may also be granted for a disease or injury, which resulted from a service-connected disability or was aggravated thereby; or, manifested to a compensable degree within one year of presumptive period following military discharge. A chronic, continuing medical or mental disability properly identified during active military service would establish service-connection.

The Veteran's STRs for his period of active duty from October 1980 to March 1984 contain no notation of treatment for neurological complaints relating to either of his upper extremities or notation of a neurological abnormality or deficit during entrance and separation examination. There is an incident where the Veteran was treated for numbness in the left arm after lifting in September 1983. X-rays taken at the time were normal and he was diagnosed with a left shoulder sprain and placed on a temporary duty profile for ten days. There was no further evidence of treatment for arm numbness. 

Post-service private treatment records do reveal that more than 20 years after leaving active service, in October 2005, the Veteran complained of numbness in his left arm. The symptoms were treated as part of ongoing cardiovascular problems and no other diagnosis relating to the either arm was noted. A January 2006 neurology did not refer to any upper extremity numbness.

At the March 2012 VA examination, the examiner reported that the Veteran had numbness and tingling. The diagnoses were left sided muscle weakness secondary to cerebrovascular accident and paresthesia. The examiner opined it was less likely than not related to service. The rationale for the opinion was that this condition was cause by a nonservice-connected cerebrovascular accident that occurred in May 2005. This medical conclusion was affirmed in an August 2013 addendum opinion following a review of the Veteran's relevant clinical history contained in his claims file.

In his written contentions and statements in support of his claim, the Veteran asserts that he has extremity numbness whose onset began in service and that it is related to his current medical problems. 

The Board has considered the foregoing evidence. The March 2012 VA examination noted that the Veteran experienced upper extremity numbness after a stroke in 2005 and determined that the Veteran's complaints of numbness of his upper extremity resulted from that stroke. The Board therefore finds that the weight of the objective clinical evidence demonstrates that the upper extremity numbness is unrelated to his military service. His STRs also show no onset of a chronic neurological disorder affecting either upper extremity in service or to a compensable degree within one year following separation from service. This clinical documentation contradicts the Veteran's account of having onset and continuity of upper extremity numbness since active duty. The Board finds that the Veteran's lacks the expertise necessary to provide evidence for purposes of establishing a nexus between his upper extremity numbness and military service. Jandreau, 492 F.3d at 1377; see also Woehlaert, 21 Vet. App. at 462 (stating that rheumatic fever is not a condition capable of lay diagnosis). 

As there is no competent evidence of record to support the service connection for the claimed upper extremity numbness and there is competent evidence against the claim, a preponderance of the evidence is against service connection for a upper extremity numbness so the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 53.

Lower Extremity Numbness

The Veteran contends that he developed lower extremity numbness because of an in-service event involving leg numbness.

As indicated above, to establish service connection, the evidence must show three things: An injury in military service or a disease that began in or was made worse during military service or an event in service causing injury or disease; a current physical or mental disability; and a relationship between current disability and an injury, disease, or event in military service. Service connection may also be granted for a disease or injury, which resulted from a service-connected disability or was aggravated thereby; or, manifested to a compensable degree within one year of presumptive period following military discharge. A chronic, continuing medical or mental disability properly identified during active military service would establish service connection.

The Veteran's STRs for his period of active duty from October 1980 to March 1984 contain no notation of treatment for neurological complaints relating to either of his lower extremities or notation of a neurological abnormality or deficit during entrance and separation examination. There is an incident where the Veteran was treated for a groin strain near his left leg in November 1983. There was no evidence of treatment for leg numbness. 

Post-service private treatment records do reveal that more than 20 years after leaving active service, in January 2006, the Veteran complained of numbness in his left leg. The symptoms were treated as part of ongoing cardiovascular problems and no other diagnosis relating to the either leg was noted. A January 2006 neurology did not refer to any lower extremity numbness.

At the March 2012 VA examination, the examiner reported that the Veteran had numbness and tingling, and a diagnosis of left sided muscle weakness secondary to cerebrovascular accident, and paresthesia was made. The examiner opined it was less likely than not related to service. The rationale for the opinion was that this condition was caused by a nonservice-connected cerebrovascular accident that occurred in May 2005. This medical conclusion was affirmed in an August 2013 addendum opinion following a review of the Veteran's relevant clinical history contained in his claims file.

In his written contentions and statements in support of his claim, the Veteran asserts that he has a lower extremity numbness whose onset began in service and that it is related to his current medical problems. 

The Board has considered the foregoing evidence. The March 2012 VA examination noted that the Veteran experienced upper extremity numbness after a stroke in 2005 and determined that the Veteran's complaints of numbness of his upper extremity resulted from that stroke. There is no competent evidence of a neurological disorder affecting the lower extremities that is related to the Veteran's service. And, to the extent that the Veteran has neurological residuals related to his cerebrovascular accident, because service connection for that disorder has not been established, secondary service connection for any residuals thereof would also not be in order. His STRs also show no onset of a chronic neurological disorder affecting either lower extremity in service or to a compensable degree within one year following separation from service. This clinical documentation contradicts the Veteran's account of having onset and continuity of lower extremity numbness since active duty. The Board finds that the Veteran's lacks the expertise necessary to provide evidence for purposes of establishing a nexus between his lower extremity numbness and military service. Jandreau, 492 F.3d at 1377; see also Woehlaert, 21 Vet. App. at 462 (stating that rheumatic fever is not a condition capable of lay diagnosis).

In view of the foregoing discussion, the Board concludes that the weight of the clinical evidence is against establishing a link between the Veteran's lower extremity numbness and his period of active duty; his claim for service connection for a lower extremity numbness is therefore denied. Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.












							(Continued on the next page)

ORDER

Service connection for a disorder manifested by dizziness is denied.

Service connection for a disorder of the arms manifested by extremity numbness is denied.

Service connection for a disorder of the legs manifested by extremity numbness is denied.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


